Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149270                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JOHN KRUSAC, Personal Representative of the                                                             David F. Viviano,
  ESTATE OF DOROTHY KRUSAC,                                                                                           Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149270
                                                                    COA: 321719
                                                                    Saginaw CC: 12-015433-NH
  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 12, 2014 order
  of the Court of Appeals is considered, and it is GRANTED. The parties shall include
  among the issues to be briefed: (1) whether Harrison v Munson Healthcare, Inc., 304
  Mich App 1 (2014), erred in its analysis of the scope of the peer review privilege, MCL
  333.21515; and (2) whether the Saginaw Circuit Court erred when it ordered the
  defendant to produce the first page of the improvement report based on its conclusion that
  “objective facts gathered contemporaneously with an event do not fall within the
  definition of peer review privilege.”

        We further ORDER that the stay entered by this Court on May 14, 2014 shall
  remain in effect until completion of this appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2014
           t0617
                                                                               Clerk